Citation Nr: 1113688	
Decision Date: 04/06/11    Archive Date: 04/15/11

DOCKET NO.  06-29 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1. Entitlement to service connection for a depressive disorder.

2. Entitlement to service connection for a chronic skin disorder, to include as due to an undiagnosed illness due to Gulf War service.

3. Entitlement to service connection for a chronic gastrointestinal disorder, to include as due to an undiagnosed illness due to Gulf War service.

4. Entitlement to service connection for a chronic respiratory disorder, to include as due to an undiagnosed illness due to Gulf War service.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from August 1984 to May 1987 and from December 1990 to September 1991.  He also had active service from January 2000 to January 2008.  In a May 2009 Administrative Decision, the Regional Office (RO) considered evidence from the service department and concluded the Veteran's period of service from January 2000 to January 2008 was characterized as dishonorable for VA benefits purposes.  38 C.F.R. § 3.12 (2010).  There has been no appeal of this Administrative Decision.

This case comes before the Board of Veterans' Appeals (Board) on appeal of December 2005 and February 2006 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Phoenix, Arizona.

The Veteran testified before the undersigned Veterans Law Judge at a June 2009 hearing conducted at the RO.  A transcript of the hearing is of record.

This case was brought before the Board in August 2009, at which time the claim was remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the Veteran in the development of his claim, to include providing the Veteran with a VA examination.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issue on appeal.

The issue of service connection for a respiratory disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The competent evidence of record indicates the Veteran suffers from a depressive disorder caused by his service-connected posttraumatic stress disorder (PTSD).

2. The Veteran is currently diagnosed with prurtusis/acne and tinea pedis, which has not been related by competent medical evidence to active service, to include service in the Gulf War.

3. The Veteran is currently diagnosed with gastro-esophageal reflux disease (GERD), which has not been related by competent medical evidence to active service, to include service in the Gulf War.


CONCLUSIONS OF LAW

1. A depressive disorder is proximately due to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2010).

2. A chronic skin disorder was not incurred in or aggravated by active service and is not presumed due to an undiagnosed illness as a result of service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).

3. A chronic gastrointestinal disorder was not incurred in or aggravated by active service and is not presumed due to an undiagnosed illness as a result of service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002).   38 C.F.R. § 3.159 (2010).  See also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the instant case, the Veteran received notification prior to the initial unfavorable agency decisions in December 2005 and February 2006.  The RO's October 2004 and September 2005 notice letters advised the Veteran what information and evidence was needed to substantiate the claims decided herein and what information and evidence must be submitted by him, namely, any additional evidence and argument concerning the claimed condition and enough information for the RO to request records from the sources identified by the Veteran.  He was specifically told that it was his responsibility to support the claims with appropriate evidence.  Finally the letters advised him what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  The duty to notify the Veteran was satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  A March 2006 VCAA letter provided such notice.

In light of the above, the Board finds that all notices required by VCAA and implementing regulations were furnished to the Veteran and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2010).

Service treatment records are associated with claims file.  All post-service treatment records identified by the Veteran have also been obtained and associated with the claims file.  He has not identified any additional records that should be obtained prior to a Board decision  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Veteran was afforded VA examinations for the disabilities on appeal in November 2004, October 2005, December 2005 and January 2010.  See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) (2010); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The VA examinations of record are adequate for the purposes of determining service connection, as they involved a review of the Veteran's pertinent medical history and provided competent medical opinions with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, as noted above, the Board previously remanded the instant claims in August 2009 for additional development.  Specifically, the Board determined that outstanding VA treatment records should be associated with the claims file and the Veteran should be provided additional VA examinations.  As discussed above, all VA treatment records have been associated with the claims file, and the Veteran was afforded a VA examination in January 2010, which the Board has determined to be adequate for the purposes of determining service connection.  As such, there has been substantial compliance with the Board's previous remand, and adjudication of the instant case may proceed.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in pertinent part, that the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  The Federal Circuit has also held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38  C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Furthermore, VA is authorized to pay compensation to any Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability, if the disability became manifest during service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of disability of 10 percent or more prior to December 31, 2011.  Compensation is payable under these provisions if by history, physical examination and laboratory tests the disability cannot be attributed to any known clinical diagnosis.  A qualifying chronic disability means a chronic disability resulting from an undiagnosed illness; or a medically unexplained chronic multi-symptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; or any diagnosed illness found by VA to warrant a presumption of service connection.  Compensation is not payable under these provisions if there is affirmative evidence that an undiagnosed illness was not incurred during active duty in the Southwest Asia Theater of operations.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

Skin and Gastrointestinal Disorders

The Veteran contends service connection is warranted on a presumptive basis for chronic skin and gastrointestinal disorders due to an undiagnosed illness due to his service in Southwest Asia.  Initially, the Board observes the Veteran has been diagnosed with prurtusis/acne and tinea pedis, as well as GERD.  See, e.g., January 2010 VA examination report.  As such, the Veteran has been diagnosed with a skin and gastrointestinal condition; therefore, the provisions of 38 C.F.R. § 3.317 pertaining to undiagnosed illness does not apply.  However, the Board will consider the Veteran's claim under the usual provisions pertaining to service connection.  See 38 C.F.R. § 3.303.

However, while the evidence reveals that the Veteran currently suffers from a skin and gastrointestinal disorders, diagnosed as prurtusis/acne and tinea pedis, and GERD, the competent, probative evidence of record does not etiologically link the Veteran's current disabilities to his service or any incident therein.  Service treatment records for his period of honorable service are absent findings, complaints or treatment for a skin or gastrointestinal disorder.  Furthermore, the Veteran himself denied a history of skin diseases or stomach trouble (see May 1991 Report of Medical History) and rash, skin infection, stomach or belly pain, nausea and diarrhea (see May 1991 Southwest Asia Demobilization Medical Evaluation).  Furthermore, the May 1991 Report of Medical History notes a normal physical examination.  As such, the Board finds the Veteran did not suffer a chronic skin or gastrointestinal disorder during his periods of honorable active service.

Furthermore, the Board notes there is no continutity of symptomatology in the instant case.  In this regard, the Board observes the record indicates the Veteran was first treated for both a skin and gastrointestinal disorder in 1998 and 2005, approximately 7 and 14 years, respectively, following service discharge.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time wherein the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 2002) (en banc).

As discussed above, the Veteran was afforded a VA examination in January 2010, during which the examiner noted the Veteran's pertinent medical history.  After reviewing the Veteran's service treatment records and claims folder, and examining the Veteran, the VA examiner diagnosed the Veteran with prurtusis/acne and tinea pedis as well as GERD.  For the Veteran's diagnosed skin conditions, the VA examiner opined that neither are etiologically related to active service, as they were not present during the Veteran's period of honorable active service and are not chronic in nature.  With respect to GERD, the VA examiner opined that this condition is not etiologically related to the Veteran's active service, based upon the length of time between separation from service and first onset of symptoms.

In sum, the Board finds that there is no evidence of a chronic skin or gastrointestinal disorder in service.  The threshold question therefore is whether there is sufficient medical evidence to establish an etiological link between the Veteran's current acne, tinea pedis and/or GERD and his periods of honorable active service.  The preponderance of the evidence is against this aspect of the Veteran's claim.  As the Veteran has been diagnosed with skin and gastrointestinal disorders, the presumption of service connection based on an undiagnosed illness does not apply.  Further, the Veteran has produced no competent evidence or medical opinion in support of his claim these conditions are the result of in-service injury or illness, and the length of time between separation from active service and current treatment weighs against granting the Veteran's claim.

The Board acknowledges that the Veteran himself has claimed that he suffers from chronic skin and gastrointestinal disabilities as a result of his active service.  However, as a layperson, the Veteran has no competence to give a medical opinion on the diagnosis or etiology of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, lay assertions of medical diagnosis or etiology cannot constitute evidence upon which to grant the claim for service connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for skin and gastrointestinal disorders, and the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (West 2002).

Depressive Disorder

The Veteran asserts entitlement to an acquired psychiatric disorder, diagnosed as a depressive disorder, due to his period of active service.  Initially, the Board observes the Veteran has been awarded service connection for posttraumatic stress disorder (PTSD) by a January 2011 rating decision.  Furthermore, as the record raises the issue of service connection for a depressive disorder on a secondary basis, the Board has considered this alternate theory of entitlement.  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury or that service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310 (2006); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The Board notes that the provisions of 38 C.F.R. § 3.310 have been amended during the pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre- aggravation baseline level of disability for the non-service- connected disability before an award of service connection may be made.  This had not been VA's practice, which suggests that the recent change amounts to a substantive change.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which favors the Veteran.

Significantly, the Veteran was provided a VA mental health examination in August 2010.  Following a review of the claims file and an evaluation of the Veteran, the VA psychologist noted that the Veteran has been diagnosed with major depression, which "appears [to be] a natural progression of the [Veteran's] PTSD."  While the VA examiner did not directly offer an opinion regarding the etiology of the Veteran's major depression, the Board finds it reasonable to interpret the VA examiner's statement to indicate major depression was caused by the Veteran's PTSD.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court found that "a Veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  Further, the Court specifically stated that entitlement need not be established beyond a reasonable doubt, by clear and convincing evidence, or by a fair preponderance of the evidence.  Under the benefit of the doubt doctrine established by Congress, when the evidence is in "relative equipoise, the law dictates that the Veteran prevails."  Id.

Accordingly, in resolving all doubt in favor of the Veteran, the Board finds that service connection for a depressive disorder as secondary to PTSD is warranted.


ORDER

Service connection for a chronic skin disorder is denied.

Service connection for a gastrointestinal disorder is denied.

Service connection for a depressive disorder is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The Veteran contends service connection is warranted for a respiratory disorder on a presumptive basis due to an undiagnosed illness due to his service in Southwest Asia.  During the development of the Veteran's claim, he was provided a VA examination in January 2010.  After reviewing the claims file, the VA examiner found the Veteran suffers from allergic rhinitis and, as such, does not suffer an undiagnosed respiratory disorder.  The VA examiner further opined that allergic rhinitis is not etiologically related to the Veteran's active service, as there is evidence of seasonal/botanical related allergic symptoms prior to service without aggravation or treatment during service.  

However, upon review of the record, the Board notes that, while there is a notation of allergies in a May 1999 Report of Medical Examination, this examination was conducted prior to the Veteran's third period of active service, which was determined to be dishonorable for VA benefits purposes.  However, the VA examiner did not offer an opinion as to whether any current allergic rhinitis is etiologically to the Veteran's two prior periods of active service, which are honorable for VA purposes.  

The Court of Appeals for Veteran Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As the January 2010 VA examination did not address all periods of active service, the Veteran must be provided a new VA examination to determine whether his current allergic rhinitis is etiologically related to his active service.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the etiology of the Veteran's diagnosed allergic rhinitis.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such review was accomplished.  The examination should include a review of the Veteran's pertinent medical history and current complaints, as well as a comprehensive clinical evaluation.  All clinically indicated tests should be performed.  After reviewing the claims file and examining the Veteran, the examiner should offer an opinion as to whether it is at least as likely as not (i.e., 50 percent probability), more likely than not (i.e., greater than 50 percent probability), or less likely than not (i.e., less than 50 percent probability), that the Veteran's allergic rhinitis is etiologically related to his active service.  In this respect, the Board notes the Veteran's active service for the period January 2000 to January 2008 does not constitute qualified service for VA purposes.

A detailed rationale must be provided for all opinions.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


